Citation Nr: 0018319	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee sprain.

2.  Entitlement to service connection for a history of 
subclinical keratitis with simple hyperopia.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a back injury.

5.  Entitlement to an initial evaluation in excess of 10 
percent for varicose veins of the right lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to January 
1987 and from July 1987 to January 1992.  His appeal comes 
before the Board of Veterans' Appeals (Board) from a June 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's claim of entitlement to service connection 
for residuals of a knee sprain is plausible and capable of 
substantiation.

3.  The veteran has not presented competent medical evidence 
of an etiological relationship between a current eye disorder 
and active duty.

4.  The veteran has not presented competent medical evidence 
of an etiological relationship between migraine headaches and 
active duty.

5.  The veteran's low back disorder is manifested by pain on 
motion, but there is no evidence of moderate limitation of 
motion, listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, or osteo-arthritic changes.

6.  The veteran's right lower extremity does not manifest 
persistent edema, incompletely relieved by elevation of the 
extremity.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a right knee sprain is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
history of subclinical keratitis with simple hyperopia is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for 
migraine headaches is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of a back injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (1999).

5.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for varicose veins of the right lower 
leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a right knee sprain

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Additionally, service connection may be granted for 
disability resulting from "an event or exposure" in service.  
Id.; 38 C.F.R. § 3.303 (1999).  A disease which is diagnosed 
after service discharge may be considered to be service 
connected if an event or exposure during service subsequently 
results in disability or death.  Id. 

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a well-
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim. 
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

The veteran contends that he sprained his right knee during 
his tour in Korea, and he was put on profile at that time.  
He has indicated that he currently has knee problems, and he 
has had problems with the knee ever since the sprain in 
Korea.  The threshold question that must be resolved with 
regard to a claim is whether the veteran has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

According to the veteran's service medical records, he was 
seen complaining of pain his right knee in September 1988.  
He reported having suffered a twisting/torsion injury to his 
knee two weeks earlier.  The examiner noted no effusion.  
Drawer's and McMurray's signs were negative.  The examiner 
diagnosed a sprain and an ace bandage was given to the 
veteran, who was placed on profile.  The service medical 
records do not reflect the presence of a scar on the right 
knee.  None was noted on his examination prior to discharge 
from service.  

At a VA examination in August 1997, the veteran described his 
injury to the right knee to the examiner.  He reported that 
he fell off a roof in Korea, suffering a laceration and 
contusion of his knee.  He said that he had encountered 
problems with his knee ever since this injury.  The examiner 
noted positive clinical findings and the presence of a small 
well healed laceration scar on the knee.  The diagnosis of 
residual trauma, right knee.  

In light of this diagnosis, the Board concludes that the 
veteran's claim of entitlement to service connection for 
residuals of a right knee strain is plausible and capable of 
substantiation.  The claim is therefore well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The VA 
examiner in August 1997 diagnosed residuals of a knee trauma.  
The claims file does not contain any evidence that the 
veteran's knee suffered trauma subsequent to his active duty.  
However, the right knee problem as initially described in 
service and then approximately nine years later at his VA 
examination raises some question as to the etiology of the 
currently diagnosed sprain.  A laceration scar was first 
noted only after service.  The examiner did not specifically 
associate the current diagnosis with trauma during service 
and did not mention having reviewed the claims file prior to 
the examination.  

The Board, therefore, concludes that further development is 
required before this claim can be properly decided.  The 
August 1997 opinion well grounds the claim because it shows 
that the claim is capable of substantiation.  Nevertheless, 
the claim must be further developed to discern the 
etiological relationship between residuals of a trauma to the 
right knee and active service.

History of subclinical keratitis with simple hyperopia

The veteran also contends that he incurred a bilateral eye 
disorder during his active service.  Specifically, he has 
reported that blow-torch light during his active service 
reflected off of the walls in a welding shop and injured his 
eyes, and there was an incident where he injured his eyes.  
Again, the threshold question is whether his claim is well 
grounded.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A record of injury dated November 1986 shows that the veteran 
received an "arc flash" during a welding incident, and the 
examiner made a diagnosis of radiation (UV) keratitis.  The 
veteran complained of indirect flash exposure, and sub-
clinical UV keratitis was assessed.  However, the veteran's 
service medical records are silent as to any other complaints 
of or treatment for a bilateral eye disorder.

At a VA examination in August 1997, the veteran gave a 
history of two incidents during which he received arc flashes 
in 1986 and 1988.  The veteran said that he wore spectacles 
while working, but a nearby worker did something to injure 
both of his eyes, and at one point he had some metal stuck in 
his right eye.  Nevertheless, the examiner reported that 
there was no current ocular pathology, although he further 
indicated that there was simple hyperopia bilaterally.  The 
examiner then reported that the veteran should be discharged 
from the eye clinic.

The record contains no further competent medical evidence 
concerning the veteran's eyes.  Assuming, arguendo, that the 
VA examiner's statements in August 1997 constitute a medical 
diagnosis of a current eye disorder, the Board must emphasize 
that the veteran has not presented competent medical evidence 
of an etiological relationship between a current eye disorder 
and his active duty.  The examiner in August 1997 did not 
report that there was such a relationship between any 
incident occurring during active service and a current eye 
condition.  No other competent medical evidence fulfills the 
requisite nexus requirement.  

Although the Board acknowledges that the veteran is sincere 
in his belief that an incident during service caused a 
bilateral eye disorder, there is no evidence that he has 
sufficient medical training, education, or expertise to 
enable him to offer a competent medical determination.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).  Only health care 
professionals can enter conclusions which require medical 
opinions, such as a medical diagnosis of disability or an 
opinion as to the relationship between a current disability 
and service.  As a result, the veteran's lay opinion does not 
present a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing 
symptoms).  Thus, the Board must find that the claim of 
entitlement to service connection for a bilateral eye 
disorder is not well grounded.

Migraine headaches

The veteran believes that his migraine headaches are related 
to his bilateral eye disorder, and he has claimed that he is 
entitled to service connection for migraine headaches.  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

As an initial matter, the Board acknowledges that the veteran 
has migraine headaches, and the August 1998 VA examination 
report shows that the veteran had classic migraines, 
especially when he was around bright lights when working 
outside.  He wore dark sunglasses to protect himself from the 
light.  The examiner did not indicate there was any 
relationship between the migraines and the veteran's active 
service.

The veteran's service medical records are silent as to any 
complaints of or treatment for migraine headaches.  The 
service medical records do show a history of photophobia in 
November 1986, but there is no showing of migraine headaches.  
There are no treatment records for migraine headaches within 
one year of the veteran's separation from active duty.  
Moreover, the veteran has not presented evidence of a nexus 
between his migraine headaches and a history of photophobia.  
The treatment records from Dr. Manint are also silent as to 
treatment for migraine headaches, in spite of the veteran's 
assertions that he was treated for that condition.  Although 
he has claimed that he has undergone treatment for migraine 
headaches prior to the August 1997 VA examination, he has not 
submitted records documenting such treatment.  The record 
does not contain any evidence that he had migraine headaches 
during the presumptive period, and there is no evidence of 
continuity of symptomatology following active duty.  As such, 
his claim of entitlement to service connection for migraine 
headaches is not well grounded.  Although the Board will 
presume that the veteran suffered from migraine headaches 
during active duty for the purposes of analyzing whether his 
claim is well grounded, and there is evidence of a current 
disability, he has not presented competent evidence of an 
etiological relationship to active duty.  Therefore, his 
claim must be denied as not well grounded.  Again, the 
veteran must submit competent medical evidence that his 
migraine headaches are etiologically related to active duty.  

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection with regard to his bilateral eye disorder and 
migraine headaches, the VA is under no duty to assist him in 
developing the facts pertinent to the claims.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Further, the Board is 
not aware of the existence of additional relevant evidence 
that could serve to make the claims well grounded.  As such, 
there is no additional duty on the part of the VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify him of the 
evidence required to complete his application for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claims and to explain 
why the current attempts fail.

A low back disorder

The veteran has disputed his initial evaluation of 10 percent 
for a low back disorder.  As a preliminary matter, the Board 
finds this claim to be well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Because the veteran has 
been afforded a VA examination, and the record has been 
supplemented with private records, the Board further 
concludes that the RO has fulfilled its duty to assist the 
veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluation is based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Fenderson, 12 Vet. App. at 126.  Therefore, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Service connection was established for the veteran's low back 
disorder in June 1998, and the RO assigned an initial 
evaluation under Diagnostic Code 5295 (1999).  That code 
provides a 10 percent evaluation for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

The Board will also consider the criteria under DC 5292 for 
limitation of motion of the lumbar spine.  Under DC 5292, 
slight limitation of motion of the lumbar spine is assigned a 
10 percent evaluation.  Moderate limitation of motion of the 
lumbar spine is assigned a 20 percent rating and severe 
limitation of motion of the lumbar spine is assigned a 40 
percent disability rating.  38 C.F.R. § 4.71a, DC 5292.

A private X-ray report of March 1997 from the John & Mary E. 
Kirby Hospital shows that the veteran's lumbar vertebra disc 
spaces and alignment were within normal limits.  The examiner 
reported that the X-ray report was negative.  However, a 
treatment record dated March 1997 reflects that the veteran 
complained of low back pain.

The veteran made several complaints of pain during the VA 
examination in August 1997.  He stated that he had pain on 
bending, and he experienced pain when walking down stairs.  
On physical examination, the veteran was able to ambulate 
normally.  He was able to rotate left and right about 75 
degrees and side bend to 35 degrees without pain or 
discomfort.  With straight knees, he bent forward until his 
fingertips were about four inches below his knee.  He flexed 
about 50 degrees forward from a seated position, and extended 
15 to 20 degrees from resting posture.  He rotated his trunk 
to the right about 55 degrees, and to the left about 60 
degrees.  The examiner diagnosed a chronic postural strain 
and a history of a low back injury.  

In light of the X-ray report of March 1997 and the VA 
examination report of August 1997, the Board concludes that 
an evaluation in excess of 10 percent is not warranted under 
either of the applicable codes.  The veteran has reported 
that he has muscle spasm, but there is no objective evidence 
that he is experiencing muscle spasm in his back.  The August 
1997 VA examination report does not reflect that there is 
muscle spasm.  In fact, the X-ray report in March 1997 was 
read as negative, and it revealed that the lumbar vertebrae 
disc spaces and alignment were normal.  

The record contains no medical evidence that reflects that 
the veteran's back symptoms stem from intervertebral disc 
syndrome, and the X-ray in March 1997 did not show that the 
veteran had a diseased disc.  Moreover, the veteran has not 
complained of or been treated for any sciatic symptoms.  The 
veteran was able to ambulate normally as of August 1997.  He 
had some limitation of motion from a seated position, but 
there is no evidence of loss of lateral spine motion in a 
standing position.  Moreover, he could bend over and touch 
below his knees from a standing position.  Essentially, the 
veteran has complained of back pain, and he has a history of 
a low back injury without current manifestations to warrant a 
rating in excess of 10 percent.  The examiner in August 1997 
did not characterize the veteran's limitation of motion as 
"moderate."  The Board has considered 38 C.F.R. §§ 4.40 and 
4.45, but there is no evidence of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination.  As such, the Board concludes that an 
evaluation in excess of 10 percent for low back disorder is 
not warranted by the clinical evidence of record.

Varicose veins

The veteran established service connection for varicose veins 
in June 1998, and the RO assigned a 10 percent evaluation 
under DC 7120.  Effective January 12, 1998, the schedular 
criteria for the evaluation of service-connected 
cardiovascular disabilities, including varicose veins, 
underwent revision.  The veteran filed his claim for varicose 
veins in July 1997.  Where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected varicose veins be 
evaluated under the pertinent regulations effective both 
before and after the January 12, 1998, changes to the rating 
schedule.  Bernard v. Brown, 4 Vet. App. 384 (1995).

The Board will evaluate the veteran's varicose veins based on 
both the criteria prior to and from January 12, 1998.  Prior 
to the regulation changes, a 10 percent evaluation was 
warranted for bilateral or unilateral varicose veins of 
moderate severity, with varicosities of superficial veins 
below the knees, with symptoms of pain or cramping on 
exertion.  A 20 percent evaluation was warranted for 
moderately severe, unilateral varicose veins, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging from 1 to 2 centimeters (cm) 
in diameter, with symptoms of pain or cramping on exertion 
and no involvement of the deep circulation.  A bilateral 
varicose veins disorder with the same characteristics 
warranted a 30 percent evaluation.

Under DC 7120 since January 12, 1998, a 10 percent evaluation 
is warranted for intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent evaluation is warranted for persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  A 40 
percent evaluation is warranted for persistent edema and 
stasis pigmentation or eczema, with or without ulceration.  A 
60 percent evaluation is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent evaluation is warranted 
with the following findings attributed to the effects of 
varicose veins:  Massive board-like edema with constant pain 
at rest.  Note:  These evaluations are for involvement of a 
single extremity.  Because the varicose veins in the 
veteran's right lower extremity only have been service 
connected, there is no need to apply the bilateral factor.  
See 38 C.F.R. § 4.104, DC 7120.  

The veteran has presented some private medical records in 
regards to his varicose veins.  A treatment record from James 
E. Manint, D.O., F.A.A.F.P., dated March 1997 reflects that 
the veteran had varicose veins in his legs bilaterally.  In a 
letter of March 1997, Dr. Manint reported that the veteran 
had complained of pain in his legs for four years.  Dr. 
Manint indicated that the veteran definitely had varicose 
veins.  The veteran stated that they really bothered him when 
he stood too long and he wanted to discuss treatment options.

At the August 1997 VA examination, the veteran reported that 
he was first advised to wear knee-high support hose during 
active duty.  By the end of the day, he said that his legs 
were "a little puffy and a little aching."  Physical 
examination of his legs revealed that he had "rather small 
vessel varicosities" on his right leg.  On the posterior 
aspect of the right calf, the examiner found varicosities 
measuring as much as five millimeters in diameter, somewhat 
tortuous with no sacculation.  The skin was in good 
condition.  The examiner indicated that there were no 
varicosities above the knee, and a diagnosis was made of 
varicose veins.

A venous flow was performed on the veteran's legs in 
September 1997.  The veteran complained of numbness in his 
right lower leg and foot after standing for a half an hour.  
The examiner indicated that the veins were phasic and with 
good augmentation throughout both legs.  He stated that 
"[t]here is no venous insufficiency of either leg," and he 
indicated that the test was negative for both legs.

An examination of the clinical record reveals that an 
evaluation in excess of 10 percent for varicose veins in the 
veteran's lower right extremity is not warranted.  The Board 
has reviewed the record, but it finds no evidence that the 
veteran has persistent edema, incompletely relieved by 
elevation of extremity.  Further, the veteran does not have 
vericosities above his knee.  Although he has indicated that 
his leg becomes puffy, this does not constitute a finding of 
persistent edema.  Moreover, the venous flow report of 
September 1997 reflects that the veteran had no venous 
insufficiency at that time, and the test was negative for 
both legs.  Although the Board does not dispute that the 
veteran has varicose veins, as documented by Dr. Manint's 
treatment records and the August 1997 VA examination report, 
the examiner in August 1997 reported that the veteran had 
good skin condition, and that vessel varicosities were 
"rather small."  Moreover, the test in September 1997 did 
not reveal any findings to warrant a higher rating.  Because 
of these findings, the Board concludes that an evaluation in 
excess of 10 percent for varicose veins in the lower right 
extremity is not warranted.


ORDER

The claim of entitlement to service connection for residuals 
of a right knee sprain is well grounded, and to that extent 
only, granted.

A well-grounded claim having not been submitted, entitlement 
to service connection for a history of subclinical keratitis 
with simple hyperopia is denied.

A well grounded claim having not submitted, entitlement to 
service connection for migraine headaches is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a back injury is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for varicose veins of the right lower leg is denied.


REMAND

Given that the veteran has presented evidence of well-
grounded claim for service connection for residuals of a 
right knee sprain, the Board observes that the VA has a 
further obligation to assist in the development of evidence 
to support these claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 
F.3d 1464.  As stated above, the record contains a report 
that suggests there may be a relationship between the 
veteran's current right knee impairment and service, but the 
examiner did not clarify whether the current residual trauma 
to the right knee was the result of an incident during 
service in September 1988, or if the residual trauma was 
caused by some other incident.  The Board finds that further 
development is warranted, to include a comprehensive VA 
examination to determine the nature and etiology of the 
current right knee disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran a VA 
medical examination determine the nature, 
extent, and etiology of his current right 
knee impairment.  The veteran's claims 
file must be made available to the 
examine, who is to review it prior to the 
examination.  All necessary tests and 
studies should be accomplished.  The 
examiner is to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's current right knee 
disability is etiologically related to 
the incident described during service in 
September 1988.  All opinions and 
conclusions expressed must be accompanied 
by a complete rationale. 

2.  The RO should review the examination 
report to determine if it is in 
compliance with this remand.  If the 
report is deficient, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claim of 
entitlement to service connection for a 
right knee disability.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.



The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



